Citation Nr: 1644594	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected sinusitis.

4. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5. Entitlement to service connection for a left ankle disorder.

6. Entitlement to service connection for a right ankle disorder.

7. Entitlement to an initial rating in excess of 50 percent for service-connected bilateral chronic sinusitis.

8. Entitlement to an initial compensable rating for service-connected ulcerative colitis.

9. Entitlement to a rating in excess of 40 percent for service-connected mechanical low back pain and degenerative joint disease of the thoracic spine.

10. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity. 

11. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1988.

This matter comes before the Board from a May 2010 rating decision in which the RO granted service connection for a heart condition, hypertension, obstructive sleep apnea, diabetes mellitus, type II, and right and left ankle sprain; granted service connection for bilateral chronic sinusitis and assigned an initial 50 percent rating, effective April 24, 2009; granted service connection for ulcerative colitis and assigned an initial 0 percent (non-compensable) rating, effective April 24, 2009; and granted a 40 percent rating for mechanical low back pain and degenerative joint disease of the thoracic spine.  This matter further comes before the Board from an August 2010 rating decision in which the RO granted service connection for radiculopathy of the right and left lower extremities, and assigned initial 10 percent ratings for each, effective from April 24, 2009.

The record shows that in February 2013 and in March 2016 (well after the statements of the case (SOCs) were issued in June 2012 and July 2012), the Board received additional evidence in support of the Veteran's appeal, that was not previously considered by the agency of original jurisdiction (AOJ).  In a letter dated May 2015, the Veteran was advised of the receipt of evidence, as well as of his right to have the AOJ review the evidence before the Board does.  The Veteran was also advised that he had 45 days from the date of the letters to respond, and that if he did not respond, the Board would assume he did not wish for the Board to decide his claim and would remand the case to the AOJ for review.  The Veteran responded that he wished to waive his right to have the AOJ consider the evidence.  

In a letter dated March 2016, the Veteran was advised of the receipt of this evidence, as well as of his right to have the AOJ review the evidence before the Board does.  The Veteran was also advised that he had 45 days from the date of the letters to respond, and that if he did not respond, the Board would assume he did not wish for the Board to decide his claim and would remand the case to the AOJ for review.  The Veteran has not responded to either did not respond to this letter.  While this matter has been pending, the RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU rating), effective from June 28, 2013, to November 24, 2015, and a combined 100 disability rating, effective from November 24, 2015, for the Veteran.  In that regard, the Board notes that additional evidence (primarily VA treatment records and at least one VA examination) was associated with the record during the development of those (and other issues) that may be pertinent to the matters now before the Board.  Thus, although further delay is regrettable, this matter must be remanded to the AOJ to conduct an initial review of the additional evidence noted above, as well as any other pertinent evidence associated with the record since the July 2012 SOC.  

The issues of entitlement to service connection for a heart disorder, hypertension, diabetes mellitus, left ankle sprain, and right ankle sprain, and entitlement to higher ratings for bilateral chronic sinusitis, ulcerative colitis, mechanical low back pain and degenerative joint disease of the thoracic spine, and radiculopathy of the right and left lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his obstructive sleep apnea has been medically related to his service-connected sinusitis.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea as secondary to the service-connected sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  Even though, as noted above, there is evidence of record which has yet to be considered by the AOJ, there is no prejudice to the Veteran as this claim is being granted herein.  There would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist. 


II. Factual Background and Analysis

The Veteran contends that his obstructive sleep apnea is related to his service-connected sinusitis.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran has been diagnosed with and treated for obstructive sleep apnea; thus, he has a current disability.

What is needed in this case is competent medical evidence linking the Veteran's obstructive sleep apnea to the service-connected sinusitis.  There is competent medical evidence both for and against such a link.  The competent evidence against such a link includes the May 2011 VA neurological examination report in which the examiner concluded that the Veteran's sinusitis had no bearing on and did not cause sleep apnea, and opined that his sleep apnea was less likely as not related to the service-connected sinusitis.  The competent evidence which supports a link includes the May 2011 VA nose, sinus, larynx, and pharynx examination in which the examiner concluded that the Veteran's sleep apnea was aggravated by his chronic nasal sinus condition, and that the nasal condition would aggravate the sleep apnea with the difficulty of breathing.  The examiner opined that the Veteran's nasal sinus condition was at least as likely as not aggravating his sleep apnea.  In reviewing these competent medical opinions, the Board notes that both are based on a review of the medical records and are definitive, however, it is the later VA examiner's opinion which includes an explanation for the opinion rendered.  Thus, the Board finds that the May 2011 VA nose, sinus, larynx, and pharynx examination opinion was more probative and persuasive on the question of whether the Veteran's sleep apnea may be related to his sinusitis. 

Thus, entitlement to service connection for obstructive sleep apnea is established and the appeal is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

As noted above, in a letter dated March 2016, the Veteran was advised of the receipt of additional evidence (after the SOCs were issued in June and July 2012), that was not previously considered by the AOJ.  It appears that the Veteran did not respond.  Thus, this matter must be remanded in order for the AOJ to review that additional evidence, as well as any other subsequent evidence submitted, pertinent to these matters before the Board.  

With regard to the claims for service connection for left and right ankle sprain, remand is required for an etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a VA examination report in August 2009, the Veteran reported he first felt bilateral ankle pain in 1975 without injury or accident.  It was noted that he was stationed in North Carolina with the 82nd Airborne Division at that time, and that he was not seen by a military physician for this issue.  It was noted that the ankle pain was intermittent with remissions.  For medical history it was noted that there was trauma to the Veteran's joints of the knees and ankles due to jumping out of airplanes.  X-rays of the ankles taken at that time were unremarkable and showed no significant degenerative changes.  The diagnoses included chronic and recurrent bilateral ankle sprains, moderate.  The examiner noted that a medical opinion was not requested.  While it appears the VA examiner noted trauma to the ankle joints from jumping out of airplanes, the examiner did not provide any opinions regarding a potential relationship between the Veteran's statements regarding ankle pain since service, trauma to the ankle joints in service, and the current diagnoses of chronic and recurrent ankle sprains.  Thus, the Board finds that this matter must be remanded so that a medical opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran with an appropriate examination to determine the etiology of any current right and left ankle disorders, to include bilateral ankle sprains.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each diagnosed ankle disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that each ankle disorder had its onset in service or is otherwise related to service, to include jumping from airplanes in service.  The examiner must address the Veteran's lay statement that his ankle pain started in service and has been intermittent since.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral chronic sinusitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected ulcerative colitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of any and all pertinent evidence submitted after the SOCs issued in 2012.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


